Citation Nr: 0602119	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  05-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of a 
tonsillectomy.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2004 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The issues of service connection for diabetes mellitus and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no evidence of record that the veteran has a 
current disability resulting from his tonsillectomy.  


CONCLUSION OF LAW

Service connection for residuals of a tonsillectomy is not 
established.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no evidence of a tonsillectomy during the veteran's 
period of active service.  The veteran's service medical 
records (SMRs) are not available.  The veteran has not 
complied with VA's request to complete and return a form to 
search for alternative records to reconstruct his medical 
data.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Even if the Board assumes that the veteran 
had a tonsillectomy during service, there is no evidence in 
the veteran's VA medical records or private medical records 
that he has a current disability as a result of the 
procedure.  Post-service medical records, which fail to 
indicate such a disorder, provide much evidence against this 
claim. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  That is, there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. 
§ 5107(b).  




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2004, as well as information provided in the 
October 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the October 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in May 
2004, prior to the July 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
asked the veteran to provide any evidence in his possession 
that pertains to the claim. Id. at 120-21.  The Board is 
satisfied that the May 2004 VCAA notice and the October 2004 
SOC fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
veteran has not made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured 
available VA medical records, and private medical records.  
When the RO could not obtain the veteran's service medical 
records, it notified the veteran and provided him with the 
proper form to allow VA to reconstruct his medical data.  The 
veteran did not return this form.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for residuals of a tonsillectomy is 
denied.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The 
veteran's October 2003 statement indicates that he has 
private medical records associated with his VA medical 
records at the Jackson VA Medical Center (VAMC).  The veteran 
states in his October 2003 letter that he was treated for his 
diabetes from 1967 until 1999 by a private physician, "Dr. 
D.", until he retired in 1999.  The veteran alleges that he 
instructed Dr. D.'s office to forward the records to the 
Jackson VAMC, and that the office complied with his request.  
The veteran specifically asks the RO in his substantive 
appeal to request the private records from the Jackson VAMC.  

There are no medical records from Dr. D. in the veteran's 
claims folder.  A remand is necessary so that the RO can 
obtain the private medical records from Dr. D. for the period 
from 1967 to 1999, particularly in light of the fact that the 
veteran's service medical records are missing.  38 U.S.C.A. 
§ 5103, Bell v. Derwinski, 2 Vet. App. 611 (1992).    

This appeal is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should obtain the private 
medical records from Dr. D. for the 
period from 1967 to 1999.  The veteran is 
asked to help the RO obtain these 
records, if possible.   

2.  The RO should readjudicate the 
service connection issues on appeal.  If 
the disposition is unfavorable to the 
veteran, he and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on his claim.  The veteran should be 
given an opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


